         Case 7:20-mj-07281-UA Document 89 Filed 03/16/21 Page 1 of 1
        Case 7:20-mi-07281-UA Document 86 Filed 03/15/21 Page 1 of 1


UNITED STATES DISTRICT COIMT
SOUTHERN DISTRICT OF NEW YORK
                                                      -X


 UNITED STATES OF AMERICA,

                      -agamst-

Anthony Riccardi
                     Defendants).                               20-mJ-7281
                                                      -X


Defendant Anthony Riccardi hereby voluntarily consents to participate in the followmg
proceeding via ^ videoconferencing or ES teleconferencing:


a      Initial Appearance Before a Judicial Officer

a      Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)

a      Guilty Plea/Change of Plea Hearing

a      Bail/Detention Hearing

       Conference Before a Judicial Officer - Assignment of Counsel




Defendant's Signature                                 Defendaut's/^ansers Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

              ^ic-c^r-^f                                   \ftrr\j ^^•i°e/ia^
Print Defendant's Name                                Print Counsel'/ Name



This proceeding was conducted by reliable videp/6r telephone 3&K(ferenQin^t^Hno]fi

    -3/tS/^t
Date                                                           let Ju^ge/U.S. Magistrate Judge
